Case 1:21-cv-22858-JEM Document 6 Entered on FLSD Docket 08/06/2021 Page 1 of 2




                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                            Case Number: 21-22858-CIV-MARTINEZ

 GISELLE MARIN,

        Plaintiff,

 v.

 ENHANCED RECOVERY COMPANY LLC,

       Defendant.
 _____________________________________/

                     NOTICE OF COURT PRACTICE IN REMOVAL CASES

        THIS CAUSE came before the Court upon a sua sponte review of the record.

        Counsel for the non-removing party must file a motion to remand the case on the basis of

 any defect other than lack of subject matter jurisdiction within 30 days after the filing of the notice

 of removal under 28 U.S.C. §1446(b).

        Counsel for the removing party is directed to file a Removal Status Report no later than

 August 19, 2021. Failure to file a timely Removal Status Report shall be grounds for remand. In

 addition to the Removal Status Report, counsel for the removing party must file copies of all

 records and proceedings in the state court proceedings by the aforementioned date.

        The Removal Status Report shall contain the following:

        (1)     A plain statement of the nature of the claim and any counterclaim, cross-claim, or

        third-party claim, made in state or federal court including the amount of damages claimed

        and any other relief sought.

        (2)     A plain statement of the grounds for removal and a listing of all parties to the action,
Case 1:21-cv-22858-JEM Document 6 Entered on FLSD Docket 08/06/2021 Page 2 of 2




        including parties to any third-party claim.

        (3)     A list of all pending motions.

        (4)     A brief statement by each Defendant explaining whether or not each has joined the

        notice of removal.

        (5)     State whether the Defendant has removed the action within 30 days after the receipt

        by the Defendant of a copy of the initial pleading setting forth the claim for relief upon

        which such action or proceeding is based.

        If the removing party has provided some or all of the information requested above, briefly

 summarize the information requested and direct the Court to the location of the information in the

 record. Failure of the removing party or parties to timely provide the information requested in the

 Removal Status Report above or required pursuant to 28 U.S.C. §1446(a) may result in remand of

 the action.

        Counsel for the removing party shall provide copies of this Notice to all concerned parties.

        DONE AND ORDERED in Chambers at Miami, Florida, this 5th day of August, 2021.



                                                 _______________________________________
                                                 JOSE E. MARTINEZ
                                                 UNITED STATES DISTRICT JUDGE

 Copies provided to:
 All Counsel of Record




                                                   2
